Drawings
The drawing are objected to because:
Reference character D is unclear, if even visible, in Fig. 4.  
The drawings fall to show “a gap adjacent to the cage” as recited in claim 1.  Fig. 14 is the only drawing purported to show the gap 130, but it doesn’t show the cage 102.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
Claims 1-7 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welschof, US 6,390,928.  Fig. 3 shows half-shaft assembly (11) comprising: 
an axial movement joint (15) having a hollow first shaft (38) and a second shaft (36), wherein rotational input received on the first shaft is communicated to the second shaft, and wherein the second shaft slides axially within the first shaft, the axial movement joint having an axial boot cover (45) coupled on a first end to the first shaft and on a second end to the second shaft that accommodates axial movement of the first shaft relative to the second shaft; 
a first constant velocity (CV) joint (12) coupled to transmit rotational input received at an input to the first shaft, the first CV joint having a first CV boot cover (43); and 
a second CV joint (13) coupled to transmit rotational output received from the second shaft to an output, the second CV joint having a second CV boot cover (44),
wherein the axial movement joint comprises: a plurality of ball bearings (40) retained within a cage (41), wherein the first shaft includes a plurality of slots (39) formed within an inner surface of the first shaft, wherein the plurality of slots are configured to receive one or more of the plurality of ball bearings and wherein the second shaft includes a plurality of slots (37) formed on an outer surface of the second shaft, wherein the plurality of slots are configured to receive one or more of the plurality of ball bearings,
wherein the axial movement joint includes at least one of a move-in stop (42) and a move-out stop,
wherein Fig. 3 shows the hollow first shaft is in fluid communication with an interior of the axial boot cover via gap adjacent to the cage.
In the reply filed December 8, 2022, applicant argues that Welschof doesn’t “teach” that the hollow first shaft 38 is in fluid communication with an interior of the axial boot cover 45 via a gap adjacent to the cage 41.  However, it does show such a feature.  Nor is it likely that such a gap would not exist because in order to preclude such, the tolerance between the cage 41 and shaft 38 would have to nil which in addition to being unnecessary, would be difficult to manufacture and a source of undesired friction.

Allowable Subject Matter
Claims 11, 12 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached 9:30-5:30 et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679